The opinion of the court' was delivered by
Johnston, C. J.:
The defendant’s railway cuts off the southwest corner of a section of land near Morgan-ville and runs diagonally from the southeast to the northwest, intersecting'highways on the south and the west sides of the section. The south crossing is forty-seven rods east of the southwest corner of the section, and the west crossing, where the cattle were killed, is eighty-seven rods north of the southwest corner of the section. Morissette, who had charge of the cattle, had driven them over these highways twice each day for more than two months before the collision. On the evening of the collision he drove the herd, 112 in number, from the pasture on the east along the highway on the south side of the section, and when near the south crossing he rode ahead of the herd to see if a train was approaching, and finding none he drove the cattle over. When he reached the southwest corner of the section and started north along the west highway he again looked to the south for a coming train, but saw none. He was then eighty-seven rods from the west crossing. From that point there were buildings and trees on his right which obscured the view of a train coming from the southeast until he had reached a point seventy-five to one hundred yards from the west cross*191ing. From the time he turned the corner and started north he allowed the cattle to string out along the road and a number of them to go on and over the crossing without taking any precautions to ascertain the approach of a train from the southeast. When he passed the obstruction, which was about 300 feet from the crossing, he saw the coming train and endeavored to avert the danger, but it was too late, as the cattle were already on the track.
The findings of the jury affirmatively show that he did not exercise, ordinary prudence in caring for the cattle, and that the collision was the result of his concurring negligence. The railway company was found to be negligent in failing to give the necessary signals on approaching the crossing where the cattle were killed. The negligence of the company, however, did not relieve Morissette from the exercise of reasonable care for the cattle which he was driving. The law regards a railway-crossing as a place of danger, and a view of the track itself as a warning of danger to an approaching traveler. (U. P. Rly. Co. v. Adams, 33 Kan. 427.) . In many cases it has'been held that a traveler who approaches a railway-crossing with which he is familiar without looking or listening for approaching trains or using reasonable care to ascertain whether there is a present danger in crossing is guilty of contributory negligence which will bar recovery for injuries sustained in a collision. It is not enough for a traveler to look where an approaching train can not be seen or to listen when it can not be heard. Nor will it suffice that one has looked some distance away from the crossing when a view on a closer approach would have revealed the danger. (Railroad Co. v. Holland, 60 Kan. 209; Railroad Co. v. Entsminger, 76 Kan. 746.) Where by reason of obstructions or noises an approaching traveler can not see or hear a coming train, it may be necessary for him to stop or take some other suitable precaution to ascertain whether there is a train in dangerous *192proximity. (A. T. & S. F. Rld. Co. v. Hague, 54 Kan. 284.) In short, he must exercise care proportionate to the perils of the place.
Now, Morissette had had experience in handling cattle, and he was very familiar with the crossing in question. He allowed the cattle to travel from the corner of the section and on and over the crossing, a distance of eighty-seven rods, without taking any care whatever for their safety at the crossing. He did not look or listen for a train until he was within seventy-five to one hundred yards of the crossing, and at that time the •cattle were already going over the track. It is true that he was unable to get a view of the track to the south until he reached that point, but that being true he should have taken other reasonable precautions to learn whether a train was in dangerous proximity. It would have been easy for him to ride ahead of the herd and ascertain whether there was a coming train, and that would have been no more than ordinary care. His action at the south crossing indicated that he appreciated the danger of taking cattle over such crossings and knew a prudent method of averting it. There, as we have seen, he rode forward and looked down the track for a train before allowing the cattle to cross, and if he had taken the same precaution at the west crossing the collision and loss might have been avoided. If in ■driving the cattle they had been grouped more closely, so that the leaders were only a short distance ahead of him, or , if he had been driving but a single animal, “there might have been some excuse for failing to exercise any care to ascertain if a train was coming until he had passed the obstruction. But to drive them along blindly for eighty-seven rods and allow them to string out and over the crossing without taking any precautions for their protection at such a dangerous place was a plain case of contributory negligence.
In Railway Co. v. Jenkins, 74 Kan. 487, a man standing in the rear of his wagon passed an obstruction *193which cut off his view of a railway track, and his team was struck and injured by a train which he failed to see but which might have been seen if he had taken care commensurate with the perils of the situation. In deciding the case it was said:
“.Ordinary care further requires that a man driving a team across a railroad track or a series of railroad tracks shall not deprive himself of the opportunity of a prompt view by unnecesarily lagging behind while the team proceeds unguarded into danger. He must be vigilant in trying to see.” (Page 488.)
So here it may be said that the inattention of Morissette while the cattle went unguarded into danger was not ordinary care. It is true, as contended by plaintiffs, that it is ordinarily a question of fact for the jury to determine whether a traveler has looked frequently enough or whether he looked or listened at the right spot before going on a crossing, but here the facts showing contributory negligence have been specifically found. The cattle, as we have seen, were permitted to travel more than a quarter of a mile and over the track without Morissette’s having made any use of his senses to avoid danger or taking any precaution for the safety of the cattle.
On the findings it must be held that there was such contributory negligence as precludes a recovery, and hence the judgment is reversed and the cause remanded, with directions to enter judgment on the- special findings of the jury in favor of the railway company.